 1   CHARLES S. PAINTER (SBN 89045)
     REBECCA L. MENENDEZ (SBN 262487)
 2   ERICKSEN ARBUTHNOT
     100 Howe Avenue, Suite 110 South
 3   Sacramento, CA 95825-8201
     (916) 483-5181 Telephone
 4   (916) 483-7558 Facsimile

 5   Attorneys for Defendant, PAPÉ TRUCKS, INC.

 6

 7                               UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA
 9
     ROGER DRIVER,                                  ) Case No.: 2:17-CV-01968- KJN
10                                                  )
                    Plaintiff,                      )
11                                                  )
     vs.                                            ) JOINT STIPULATION TO VACATE
12                                                  ) SCHEDULING ORDER; AND ORDER
     PAPÉ KENWORTH; THE PAPÉ GROUP,                 )
13   INC.; PAPÉ TRUCKS, INC.; PAPÉ                  )
     TRUCK LEASING, INC.; PAPÉ                      )
14   PROPERTIES, INC.; PAPÉ MATERIAL                )
     HANDLING, INC.; PAPÉ MACHINERY                 )
15   HANDLING, INC.; ENGINEERED                     )
     PRODUCTS, A PAPÉ COMPANY ; PAPÉ                )
16   D.W., INC.; and DOES 1-100                     )
                                                    )
17               Defendants.                        )
     ___________________________________            )
18

19          WHEREAS plaintiff filed his complaint on September 21, 2017.
20          WHEREAS on December 7, 2017 the parties stipulated to dismiss, without prejudice,
21   all defendants except defendant, Papé Trucks, Inc. an Oregon corporation.(See ECF No. 8).
22          WHEREAS the court held a Status (Pre-Trial) Scheduling Conference on March 8, 2018.
23          WHEREAS on March 9, 2018 this court issues its Pre-Trial Scheduling Order which
24   indicated, among other things, “… that this order shall not be modified except by leave of court
25   upon a showing of good cause…. “
26          WHEREAS the court has previously modified the Scheduling Order to accommodate the

27   parties’ need for additional time to complete discovery.

28



     STIPULATION TO VACATE SCHEDULING ORDER AND ORDER
     17-089/PLEADING.013                  - 1 -
     RLM:
 1
            WHEREAS on June 27, 2019, Jomar Investments, Inc. dba New Life Transport Parts
 2
     Center was brought in as a third party defendant and will soon be entering an appearance.
 3
            WHEREAS the parties have put discovery on hold, such as plaintiff’s deposition, so that
 4   the new party may participate once their appearance is entered.
 5          WHEREAS the parties, including but not limited to the new third party defendant, will
 6   not be in a postion to try this case in January 2020.
 7          WHEREAS the parties have agreed and stipulated, by and through their respective
 8   undersigned counsel, that the current scheduling order be vacated and that once the new party
 9   enters an appearance, a Status Scheduling Conference be scheduled on September 23, 2019, or
10   as soon thereafter as is convenient for the court so that a new scheduling order may be issued to
11   accommodate the needs of all parties.
12

13

14   DATED: July 11, 2019
                                                         ERICKSEN ARBUTHNOT
15
                                                         /S/ Rebecca L. Menendez
16
                                               By
17                                                       CHARLES S. PAINTER
                                                         REBECCA L. MENENDEZ
18                                                       Attorneys for Defendant,
                                                         PAPÉ TRUCKS, INC.
19
     DATED: July 11, 2019
20                                                       CUTTER LAW P.C.
21
                                                         /S/ Celine E. Cutter
                                               By
22
                                                         C. BROOKS CUTTER
23
                                                         CELINE E. CUTTER
                                                         Attorneys for Plaintiff, ROGER DRIVER.
24

25   IT IS SO ORDERED:

26   Dated: July 17, 2019

27

28



     STIPULATION TO VACATE SCHEDULING ORDER AND ORDER
     17-089/PLEADING.013                  - 2 -
     RLM:
